                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

VALOUR LLC ET AL                          CASE NO. 6:17-CV-01538

VERSUS                                    JUDGE MICHAEL J. JUNEAU

USA                                       MAGISTRATE JUDGE HANNA

                                    JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

noting the absence of objections, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that the Motion to Dismiss, [Rec.

Doc. 8], filed by the United States of America, is hereby GRANTED, pursuant to

Federal Rule of Civil Procedure 12(b)(1), and the plaintiffs’ claims are DISMISSED

WITHOUT PREJUDICE, consistent with the report and recommendation.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 15th day of April,

2019.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
